    Case 2:17-cr-00181-JTM-DMD Document 522 Filed 12/10/20 Page 1 of 1




MINUTE ENTRY
MILAZZO, J.
December 10, 2020


                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                             CRIMINAL ACTION


VERSUS                                               NO: 17-181


CHAD SCOTT ET AL.                                    SECTION “H”


                             MINUTE ENTRY

     On December 10, 2020, the Court held a telephone status conference.
Timothy Duree and Charles Miracle participated on behalf of the USA; Kerry
Miller and Alysson Mills participated on behalf of Chad Scott; and Bradley
Egenberg participated on behalf of Rodney Gemar.
     Accordingly;
     IT IS ORDERED that a back-up trial date is SET for June 7, 2021 for
two weeks.
     IT IS FURTHER ORDERED that the follow-up telephone status is
SET for January 28, 2021 at 11:30a.m. The parties shall call 888-273-3658 and
use access code 1304800.



                                                     _______

     (JS-10:20)
